ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on April 21, 2021 has placed the application in condition for allowance.  Claims 1, 2, 4-7, 9, and 10 are allowed and claims 3 and 8 are canceled.
	The claimed invention introduces a method for determining an irradiation dose to a patient at different regions based on identification of local radiomics features such as glucose metabolism level, oxygen content level, angiogenesis condition, and etc.  A radiotherapy simulated locating image is analyzed for identifying biological features.   An image registration is carried out between image reflecting biological features of the region of interest and the radiotherapy simulated locating image by retrospective analysis.  Pixels having a biological feature in a region of interest in the radiotherapy simulated locating image are retrospectively labeled.  Based on the pixels having the biological feature the local radiomics feature is extracted by traversing all the pixels in each region of interest of the radiotherapy simulated locating image using neighboring windows of two or three-dimension.  Determine a positive region having the local radiomics feature and reconstruct three-dimensional peripheral boundary of the positive region to determine a three-dimensional image displaying the biological features so that irradiation doses at different locations in different regions can be determined based on the three-dimensional image.

The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1 and 6 includes: “then a 1 xN dimension feature vector of Flabel i {f(plabel i)f2(plabel i),..., f(plabel i)} is obtained for each pixel at a specific 6 value, where jE{1,...,N}, iE{1,..,n}, labelEI1,0}; for the pixel plabel i, N feature values are extracted, which aref (p),f2(p) ,... f(p) respectively, and are marked as a vector FlabelI; therefore, for all pixels in the ROI, the feature set is f={Flabel i,...,Flabel n!,/abel E {1,0}, each pixel serves as one sample with N-dimensional local radiomics features; for pixels on the boundary, symmetric filling is adopted, and the value of the fill pixel is a mirror reflection of the boundary pixel; acquiring the local radiomics feature to be measured; identifying a positive region having the local radiomics feature to be measured based on the local radiomics feature; wherein the identifying a positive region having the local radiomics feature to be measured based on the local radiomics feature further comprises: screening the local radiomics features to determine an optimal feature subset G={fl(p), f2(p),..., fr(p)}; each pt that makes the identification accuracy optimal; and identifying a positive region having the local radiomics features to be measured based on the supervised machine learning model; for a new locating image, for which a local radiomics feature-guided radiotherapy plan is to be formulated, the local radiomics features described in the set G are extracted pixel by pixel through a neighboring window having the size of 6.Pt; and the feature parameters of each pixel are input into the supervised machine learning model to output the biological-function expression label of the current pixel; the pixels being positive for the same biological function are labeled with a unified color, and a biological-function positive region being displayed on each tomography image; performing three-dimensional reconstruction for the peripheral boundary of the positive region to determine a three-dimensional image, wherein the three-dimensional image is a three- 3dimensional image displaying the biological features; and determining irradiation doses at different locations in different regions based on the three- dimensional image”  
The remaining dependent claims 2-5 and 7-10 are allowed due to their corresponding dependencies to the independent claims 1 and 6.


Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674